DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Preliminary Amendment
This Office action is in response to preliminary amendment filed 10/15/2020. Accordingly, claims 1-20 were canceled and claims 21-40 are pending for examination.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21, 23-34 and 36-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,558,392 in view of Peng et al. (US 2017/0255556 hereinafter Peng).
Regarding claim 21 of pending Application, claim 7 of U.S. Patent No. 10,558,392 discloses a method operable with a storage device, the method comprising: 
Regarding claim 23, the limitations of the claim are corresponding to claim 11 of U.S. Patent No. 10,558,392.

Regarding claim 26, the limitations of the claim are corresponding to claim 12 of U.S. Patent No. 10,558,392.
Regarding claim 27, the limitations of the claim are corresponding to claim 8 of U.S. Patent No. 10,558,392.
Regarding claim 28, the limitations of the claim are corresponding to claim 10 of U.S. Patent No. 10,558,392.
Regarding claim 29, the limitations of the claim are corresponding to claims 1 and 3 of U.S. Patent No. 10,558,392 in view of Peng as stated above.
Regarding claim 30, the limitations of the claim are corresponding to claim 5 of U.S. Patent No. 10,558,392.
Regarding claims 31 and 33, the limitations of the claim are corresponding to claim 1 of U.S. Patent No. 10,558,392.
Regarding claim 32, the limitations of the claim are corresponding to claim 6 of U.S. Patent No. 10,558,392.
Regarding claim 34, the limitations of the claim are corresponding to claims 13 and 15 of U.S. Patent No. 10,558,392 in view of Peng as stated above.
Regarding claim 36, the limitations of the claim are corresponding to claim 17 of U.S. Patent No. 10,558,392
Regarding claims 37-38, the limitations of the claim are corresponding to claim 13 of U.S. Patent No. 10,558,392.

Regarding claim 40, the limitations of the claim are corresponding to claim 4 of U.S. Patent No. 10,558,392.

Allowable Subject Matter
Claims 22 and 35 are objected to as being dependent upon a rejected base claim, but would be allowable if a proper terminal disclaimer is filed and approved.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHUO H LI whose telephone number is (571)272-4183.  The examiner can normally be reached on Mon. Tue. and Thurs. 8:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on 5712725535.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/ZHUO H LI/Primary Examiner, Art Unit 2133